DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  in line 2 from the last line “wireless power transmitter within a duration” should be --wireless power receiver within a duration--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 6, 8, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo (US 2012/0001593) and further in view of Miyabayashi (US 20150200716), Okamura (US 2012/0288019), Elad (US 2017/0279306), Lim (US 2010/0208782) and Haartsen (US 2010/0068996).
Regarding claim 1, 3, 11, 13, Di Guardo discloses a wireless power receiver (device 2B, Fig. 5 and Para. 25 and 29) comprising:
a power pickup configured to receive, from a wireless power transmitter, wireless power in a power transfer phase (via resonant circuit 5 to receive power from resonant circuit 4, Para. 4, 28 and 25); and
a communicator/controller configured to: 
allow a data stream outgoing to the wireless power transmitter and a data stream incoming from the wireless power transmitter simultaneously (via duplex or half-duplex communication, see Para. 9, 20, 22).
Di Guardo fails to disclose the communicator/controller configured to: transmit a configuration packet and receive a capability packet from the wireless power transmitter.
Miyabayashi teaches power transmission systems can be configured to operate with many different devices with different capabilities and sending a configuration packet and receive a capability packet to properly configure the system (the power transmission device 100 transmits a power capability information transmission request to the power reception device 200 (S102). Here, the power capability information transmission request according to this embodiment is a type of command for causing a device receiving the power capability information transmission request to transmit power capability information indicating a capability regarding the transmission/reception of power in the device, Para. 91).
From the teachings of Miyabayashi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo to include the communicator/controller configured to: transmit a configuration packet and receive a capability packet from the wireless power transmitter in order to allow more versatility in communications.
Di Guardo and Miyabayashi fail to specifically disclose wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit.
Okamura teaches a wireless power and data transmission system including data stream composed of 1 bit (binary data stream formed of a plurality of 0 or 1 bits, Para. 128 and Abstract).
From the teachings of Okamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo and Miyabayashi to include wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit to ensure reliable communication.
The combination of Di Guardo, Miyabayashi and Okamura fail to disclose transmit, to a wireless power transmitter, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power transmitter, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communicator/controller is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information and the second duplex data stream information inform simultaneous support.
Di Guardo already teaches the communicator/controller configured to allow a data stream outgoing to the wireless power transmitter and a data stream incoming from the wireless power receiver simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Elad teaches that a communication signal transmitted can be configured to include an initial auxiliary data control (ADC) data packet opening the data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the data stream (via signal comprised of header 604, message 606 and footer 608, See Fig. 6A and Para. 55).
From the teachings of Di Guardo and Elad, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi and Okamura to include transmit, to a wireless power transmitter, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power transmitter, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communicator/controller is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information and the second duplex data stream information inform simultaneous support in order to use a reliable communication protocol.
Di Guardo, Miyabayashi, Okamura and Elad fail to specifically disclose the controller is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power transmitter for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power transmitter for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power transmitter for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power transmitter for each of the received ADT data packets of the second data stream.
Lim teaches using ACK packets to confirm reception of signals between devices to allow further communication between the devices (Para. 93-99; and Fig. 8).
From the teachings of Lim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura and Elad to include the controller is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power transmitter for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power transmitter for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power transmitter for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power transmitter for each of the received ADT data packets of the second data stream in order to ensure packets have been received before engaging in further communications, thereby prevent communication issues.
Di Guardo further teaches sending control information including authentication message of a device (the power transmitting apparatus 50 can send control information such as authentication of a device or notification of transfer to the power receiving apparatus 60, and the power receiving apparatus 60 can send information on a response thereto to the power transmitting apparatus 50, Para. 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura, Elad and Lim to include wherein an application-level data related to an authentication-related message is sliced and passed through the first data stream or the second data stream in order to improve security by allowing authentication of devices in communication.
Di Guardo, Miyabayashi, Okamura, Elad and Lim fail to specifically disclose wherein the wireless power receiver transmits at least one control error packet to the wireless power transmitter within a duration during which the wireless power receiver transmits the first data stream and simultaneously receives the second data stream.
Haartsen teaches including a checksum value in communicated data to allow for error correction (Para. 45).
From the teachings of Haartsen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura, Elad and Lim to include wherein the wireless power receiver transmits at least one control error packet to the wireless power transmitter within a duration during which the wireless power receiver transmits the first data stream and simultaneously receives the second data stream in order to allow for error correction, thereby improve communication reliability.
Regarding claim 6, 8, Di Guardo discloses a wireless power transmitter (device 1B, Fig. 5 and Para. 25 and 29) comprising:
a power converter configured to transmit, to a wireless power receiver, wireless power in a power transfer phase (via resonant circuit 4 to send power, Para. 4, 28 and 25); and
a communicator/controller configured to: allow a data stream outgoing to the wireless power receiver and a data stream incoming from the wireless power transmitter simultaneously (via duplex or half-duplex communication, see Para. 9, 20, 22).
Di Guardo fails to disclose the communicator/controller configured to transmit a capability packet and receive a configuration packet from the wireless power receiver.
Miyabayashi teaches power transmission systems can be configured to operate with many different devices with different capabilities and sending a configuration packet and receive a capability packet to properly configure the system (the power transmission device 100 transmits a power capability information transmission request to the power reception device 200 (S102). Here, the power capability information transmission request according to this embodiment is a type of command for causing a device receiving the power capability information transmission request to transmit power capability information indicating a capability regarding the transmission/reception of power in the device, Para. 91).
From the teachings of Miyabayashi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo to include the communicator/controller configured to transmit a capability packet and receive a configuration packet from the wireless power receiver in order to allow more versatility in communication.
Di Guardo and Miyabayashi fail to specifically disclose wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit.
Okamura teaches a wireless power and data transmission system including data stream composed of 1 bit (binary data stream formed of a plurality of 0 or 1 bits, Para. 128 and Abstract).
From the teachings of Okamura, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo and Miyabayashi to include wherein each of the first duplex data stream information and the second duplex data stream information is composed of 1 bit to ensure reliable communication.
The combination of Di Guardo, Miyabayashi and Okamura fail to disclose transmit, to a wireless power receiver, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power receiver, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communicator/controller is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information and the second duplex data stream information inform simultaneous support.
Di Guardo already teaches the communicator/controller configured to allow a data stream outgoing to the wireless power transmitter and a data stream incoming from the wireless power receiver simultaneously when possible (via duplex or half-duplex communication, see Para. 9, 20, 22).
Elad teaches that a communication signal transmitted can be configured to include an initial auxiliary data control (ADC) data packet opening the data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the data stream (via signal comprised of header 604, message 606 and footer 608, See Fig. 6A and Para. 55).
From the teachings of Di Guardo and Elad, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi and Okamura to include transmit, to a wireless power receiver, a first data stream that includes an initial auxiliary data control (ADC) data packet opening the first data stream, (ii) a sequence of auxiliary data transport (ADT) data packets including a first actual message, and (iii) a final ADC data packet closing the first data stream; and receive, from the wireless power receiver, a second data stream that includes (i) an initial ADC data packet opening the second data stream, (ii) a sequence of ADT data packets including a second actual message, and (iii) a final ADC data packet closing the second data stream, wherein the communicator/controller is configured to transmit the first data stream and simultaneously receive the second data stream, based on that the first duplex data stream information and the second duplex data stream information inform simultaneous support in order to use a reliable communication protocol.
Di Guardo, Miyabayashi, Okamura and Elad fail to specifically disclose the communicator/controller is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power receiver for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power receiver for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power receiver for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power receiver for each of the received ADT data packets of the second data stream.
Lim teaches using ACK packets to confirm reception of signals between devices to allow further communication between the devices (Para. 93-99; and Fig. 8).
From the teachings of Lim, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura and Elad to include the communicator/controller is configured to transmit the ADT data packets after receiving an acknowledgement from the wireless power receiver for the transmitted ADC data packet, and the ADC data packet after receiving an acknowledgement from the wireless power receiver for each of the transmitted ADT data packets; and receive ADT data packets after transmitting an acknowledgement to the wireless power receiver for the received initial ADC data packet of the second data stream, and the ADC data packet after transmitting an acknowledgement to the wireless power receiver for each of the received ADT data packets of the second data stream in order to ensure packets have been received before engaging in further communications, thereby prevent communication issues.
Di Guardo further teaches sending control information including authentication message of a device (the power transmitting apparatus 50 can send control information such as authentication of a device or notification of transfer to the power receiving apparatus 60, and the power receiving apparatus 60 can send information on a response thereto to the power transmitting apparatus 50, Para. 51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura, Elad and Lim to include wherein an application-level data related to an authentication-related message is sliced and passed through the first data stream or the second data stream in order to improve security by allowing authentication of devices in communication.
Di Guardo, Miyabayashi, Okamura, Elad and Lim fail to specifically disclose wherein the wireless power transmitter receives at least one control error packet to the wireless power receiver within a duration during which the wireless power transmitter transmits the first data stream and simultaneously receives the second data stream.
Haartsen teaches including a checksum value in communicated data to allow for error correction (Para. 45).
From the teachings of Haartsen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Miyabayashi, Okamura, Elad and Lim to include wherein the wireless power transmitter receives at least one control error packet to the wireless power receiver within a duration during which the wireless power transmitter transmits the first data stream and simultaneously receives the second data stream in order to allow for error correction, thereby improve communication reliability.

Claim 5, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Guardo in view of Miyabayashi and Okamura, Lim, Elad and Haartsen, and further in view of Chu (2015/0199665).
Regarding claim 5, 10, 14, Di Guardo, Okamura, Elad, Lim, Haartsen and Miyabayashi fail to disclose a timing packet informing a start of a window (t window) providing a time interval in which the received wireless power is calculated.
Chu teaches a wireless charging service including sending a message indicating when charging will start (Para. 38).
From the teachings of Chu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Di Guardo, Okamura, Elad, Lim, Haartsen and Miyabayashi to include a timing packet informing a start of a window (t window) providing a time interval in which the received wireless power is calculated in order to specify when charging started, thereby allowing calculation of costs.
Response to Arguments
Applicant’s arguments with respect to claim feature (A) has been considered. The examiner cited additional teachings from Di Guardo as shown in the rejections above.
Applicant’s arguments with respect to claim feature (B) have been considered but are moot because the new ground of rejection includes a new reference not presented before (Haartsen (US 2010/0068996)).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689